Citation Nr: 0006173	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from March 1961 to 
May 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arose initially from a December 1993 
rating decision, in which the RO denied the veteran's claims 
for service connection for degenerative disc disease of the 
cervical and lumbar spine, claimed as secondary to the 
veteran's service-connected Crohn's disease, and also denied 
an increased rating for Crohn's disease, rated as 30 percent 
disabling effective from April 1987.  The veteran filed an 
NOD in January 1994, and the RO issued a SOC in June 1995.  
The veteran filed a substantive appeal, also in June 1995.  
Supplemental statements of the case (SSOCs) as to an 
increased rating for Crohn's disease were issued in June 1997 
and December 1999.  It is noted that the veteran had 
requested a personal hearing, but subsequently withdrew that 
request.  

With specific regard to the matter of service connection for 
degenerative disc disease of the cervical and lumbar spine, 
as secondary to Crohn's disease, the Board notes that, in his 
VA Form 9 (Appeal to Board of Veterans' Appeals), filed in 
response to the SOC in June 1995, the veteran expressly 
stated that he had no desire to claim service connection for 
his back and neck conditions.  His representative reaffirmed 
the withdrawal of the appeal as to those issues, in a VA Form 
646 dated in October 1996, and noted that the only issue 
remaining on appeal pertained to an increased rating for 
Crohn's disease.

The Board further notes that, in his January 1994 NOD and his 
June 1995 VA
Form 9, the veteran contended that he suffered from ulcers as 
a result of taking medication for joint pain.  The veteran 
reported that he believed the joint pain was related to his 
Crohn's disease.  The Board liberally interprets these 
contentions as an informal claim for service connection for 
ulcers as secondary to his service-connected Crohn's disease.  
While this issue is not on appeal before us at this time, it 
is referred to the RO for additional development as may be 
warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained by the RO.  

2. On VA examination in July 1999, the veteran was noted as 
being well nourished, having a healthy appetite, lacking 
anemia, and evidencing well preserved sphincter tone.  

3. The medical evidence does not show that the veteran's 
Crohn's disease results in malnutrition, anemia, or fairly 
frequent involuntary bowel movements.  


CONCLUSION OF LAW

1. The criteria for an evaluation greater than 30 percent for 
Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7323 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in May 1965, the 
veteran was service connected for regional enteritis, and 
awarded a 30 percent disability rating, effective from May 
1965.  In May 1968, the veteran's service-connected 
disability was rated as jejuno-ileitis, and the rating of 30 
percent was continued.  In January 1985, the disability was 
rated as Crohn's disease, and his rating was increased to 60 
percent, effective from July 1984.  In a January 1987 rating 
decision, the RO reduced the veteran's disability rating for 
Crohn's disease from 60 percent to 30 percent, effective from 
April 1987.  In a March 1988 decision, the Board denied the 
veteran an increased rating greater than 30 percent for 
Crohn's disease.  

In April 1993, the veteran filed an increased rating claim 
for his service-connected Crohn's disease.  In May 1993, the 
RO received medical records from the VA Medical Center (VAMC) 
in Altoona, dated from November 1991 to April 1993.  These 
records reflected diagnoses of degenerative disc disease of 
the spine and low back pain, as well as treatment for Crohn's 
disease.  In particular, an April 1993 treatment record noted 
the veteran had undergone four laminectomies on his low back.  

In July 1993, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which he reported 
that his Crohn's disease had continued to worsen, and that he 
was having neck and low back problems.  The veteran further 
reported that doctors had informed him that most of his 
medical problems stemmed from his Crohn's disease.  

In October 1993, the RO received VAMC Altoona medical 
records, dated from December 1988 to October 1993.  In 
particular, the veteran was noted to have undergone physical 
therapy treatment following surgery on his lumbar spine.  
Additional records noted the veteran's treatment for 
degenerative joint disease of the cervical spine.  
Furthermore, records also reflected the veteran's complaints 
and treatment for Crohn's disease, with complaints of 
abdominal pain and nausea.  A June 1991 record noted the 
veteran to be in good physical condition.  

In November 1993, the veteran was medically examined for VA 
purposes.  He reported a history of Crohn's disease for 30 
years, and complained of diarrhea with chronic cramps in his 
lower abdomen.  The veteran also reported a history of neck 
and low back pain, with radiation down his left leg.  He was 
noted to be taking Piroxicam, Percocet, and Motrin for the 
pain.  On clinical evaluation, the veteran was noted as 
5'10" tall and weighing 180 pounds.  Palpation of the 
abdomen revealed generalized tenderness, with pain more 
severe in the right lower quadrant.  There were no masses or 
adenopathies noticeable.  A rectal examination was noted as 
being very painful, and revealed analstenosis, with 
hemorrhoid tags at 6 and 12.  Examination of the veteran's 
cervical and lumbar spine revealed limitation of motion, with 
spasm of the lumbar paraspinal muscles.  The examiner 
reported that he did not believe Crohn's disease was causing 
the veteran's neck and low back pain, and that the pain was 
probably the result of arthritis and a herniated disc, 
respectively.  

Also in November 1993, the veteran submitted a statement to 
the RO, in which he reported, in particular, that all the 
doctors he had seen in the past five years had associated all 
his physical problems with his Crohn's disease.  The veteran 
also reported that he could not work, and, if he could, he 
did not believe anyone would hire him given his medical 
history.  

In a December 1993 rating action, among other things, the RO 
denied the veteran's increased rating claim for Crohn's 
disease.  

In January 1994, the veteran filed an NOD, dated that same 
month, in which he reported that his Crohn's disease was as 
bad as it ever had been, and that doctors had related many of 
his physical problems to the disease.  In a subsequently 
filed VA Form 9, received by the RO in June 1995, the veteran 
reiterated his earlier contentions.

In November 1996, the veteran was medically examined for VA 
purposes.  He complained of chronic diarrhea (twenty to forty 
times a day), bad hemorrhoids, lower abdominal cramps, and an 
inflamed rectum due to the chronic diarrhea.  The veteran's 
weight, at 180 pounds, was noted as stable, with it being the 
same as it had been the previous year.  The examiner noted 
that there was no evidence that the veteran suffered from 
anemia, and he appeared well nourished.  Furthermore, the 
veteran denied any tenesmus or suffering from intermittent 
fever.  On clinical evaluation, there was pain on palpation 
of the left and right lower quadrant of the abdomen, with no 
finding of masses and bowel signs present.  There were 
external hemorrhoids at three o' clock, six o'clock, and nine 
o'clock.  There was some inflammation of the anal mucosa.  
The examiner's diagnosis was Crohn's disease, and he 
indicated that, based upon the veteran's history, it appeared 
the Crohn's disease was getting worse.  

In May 1997, the RO received VAMC Altoona medical records, 
dated from March 1996 to March 1997.  These records noted the 
veteran's treatment for right foot pain and Crohn's disease.  
In particular, a March 1996 record noted test results 
indicating that a gastrointestinal series had revealed 
evidence of Crohn's disease.  

In July 1999, the veteran again underwent VA medical 
examination.  The examiner noted that, following the 
veteran's discharge from service, he had worked for a brief 
period before sustaining a job-related injury that had 
rendered him completely disabled for gainful employment.  It 
was reported that, as a result, the veteran had been 
receiving compensation since 1988.  In addition, it was noted 
that the veteran had previously undergone a partial resection 
of his bowel with an end-to-end anastomosis, and had never 
worn a colostomy bag.  It was noted that the veteran's 
current complaints were of persistent and watery diarrhea, 
and he could not remember the last time he had had a solid 
stool.  The veteran reported that, on good days, he would go 
to the bathroom five to eight times, while on bad days he was 
forced to go to the bathroom 20-25 times.  He further 
indicated that he was not incontinent, but that he did soil 
his pants.  The veteran also complained of diffuse, ill-
defined abdominal distress and occasional nausea and 
vomiting.  The examiner described the veteran as being well-
nourished, noted that his appetite was good, and observed 
that his weight had remained steady at around 180 pounds.  

In addition, the examiner reported that the veteran also 
complained of suffering from hemorrhoids that produced 
significant itching and intermediate bleeding.  The veteran 
was noted to have undergone an endoscopy and colonoscopy in 
March 1999, and the diagnosis was external and internal 
hemorrhoids.  A biopsy disclosed tubular and serrated 
adenoma.  On clinical evaluation of the rectum, there were 
external tags surrounding the anal canal.  There was no 
evidence of any fistula or sinuses, and sphincter tone was 
well preserved.  It was also noted that a blood count had 
disclosed no finding of anemia.  The examiner's diagnosis was 
inflammatory bowel disease diagnosed as Crohn's disease.  He 
also noted that the veteran's Crohn's disease would prevent 
conventional treatment of his hemorrhoids.  

In November 1999, the RO received VAMC Altoona treatment 
records, dated from April 1999 to September 1999.  These 
records noted the veteran's treatment for Crohn's disease.  
In particular, an April 1999 radiology report revealed a 
narrowed distal ileum which represented regional ileitis.  
There were no intrinsic filling defects, ulcerations, sinus 
tracks, or fistulas, and the visualized segments of the colon 
were not remarkable.  The report's impression noted Crohn's 
disease of the small bowel, with no other abnormalities 
present in the small bowel including the ascending and 
transverse colon.  A July 1999 treatment record noted the 
veteran's report of suffering from dysuria and having 
exacerbations of his Crohn's disease as well as low back 
pain.  The examiner noted that the veteran's dysuria may have 
been the result of prostatitis.  A September 1999 treatment 
record indicated that the veteran's bowels and bladder were 
functioning without difficulty and his Crohn's disease was 
stable.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected Crohn's 
disease is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's Crohn's disease is current evaluated as 30 
percent disabling, with the disorder rated analogously under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7323 for, "Colitis, 
ulcerative".  Under DC 7323, a 30 percent rating is 
warranted when the colitis is moderately severe, with 
frequent exacerbations.  The next higher evaluation, 60 
percent, requires severe ulcerative colitis with numerous 
attacks per year, and malnutrition, and with health being 
only fair during remissions.  A 100 percent evaluation is 
provided where the condition is pronounced with marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscesses.  

The Board is aware that, although the veteran has reported 
frequent attacks of diarrhea, he has not reported, nor does 
the medical evidence reflect, any malnutrition or anemia as 
is required for a 60 percent or a 100 percent rating pursuant 
to DC 7323.  During his most recent VA examination in July 
1999, the veteran was noted to be well nourished, to have a 
healthy appetite, to have maintained a steady weight of 
around 180 pounds, and not to be anemic.  

We also note that. on the basis of the functions affected, 
anatomical localization, and symptomatology, the veteran's 
disability could also be evaluated under the provisions of DC 
7319, for irritable colon syndrome.  However, the highest 
rating available under that Code is 30 percent.  To warrant a 
30 percent evaluation, the evidence must demonstrate severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (1999).  

Otherwise, given the veteran's report that he soils his 
underwear, he could be rated by analogy to DC 7332, for 
impairment of sphincter control.  However, even a 30 percent 
rating under that code requires wearing a pad due to 
occasional involuntary bowel movements.  There is no evidence 
of record that reflects that the veteran has been forced to 
wear a pad.  Furthermore, a 60 percent rating requires 
extensive leakage and fairly frequent involuntary bowel 
movements.  The evidence of record does not reflect that the 
veteran suffers from fairly frequent involuntary bowel 
movements.  While the veteran has reported that he suffers 
from diarrhea, he has also denied incontinence, and on 
clinical evaluation his sphincter tone was noted as well 
preserved.  See 38 C.F.R. § 4.114, DC 7332 (1999).  

Therefore, we find that the preponderance of the evidence 
reflects that the degree of disability associated with the 
veteran's Crohn's disease is not commensurate with the 
manifestations required for a rating greater than the 30 
percent rating which he is currently assigned under DC 7323.  
While the veteran has complained of abdominal discomfort and 
pain, frequent bowel movements, and chronic diarrhea, we 
conclude that the objective medical evidence does not reflect 
malnutrition, anemia, or fairly frequent involuntary bowel 
movements to warrant an increased rating.  Thus, the 
veteran's claim for an increased rating must be denied.  38 
C.F.R. §4.114, DCs 7319, 7323, and 7332.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 30 
percent at this time.  

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the disability has not caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for Crohn's disease is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

